PUTNAM, J.
Concurring in the views expressed in the forego.ing opinion, I also think that the order appealed from should be affirmed, because an amendment of the original answer of defendant was not called for. Under that answer, the agreement of Sepr tember 27, 1889, can be properly read in evidence by defendant, and will answer any claim of damage for acts of defendant subsequent to its execution. The learned counsel for the appellant, I think, is mistaken in his assumption that if the agreement in question was set out in the amended answer, and admitted in the reply, another trial before a jury would be obviated. The agreement in question does not release damages already accrued to plaintiff at the time of its date. The alleged wrongful acts of defendant for which the action was brought accrued in 1887,1888, and 1889. ‘ In the affidavit of plaintiff, read by defendant as part of his moving papers, he said that the cause of action accrued during three or four years, completed two years prior thereto. Hence, as the agreement does not attempt to release past damages, if it was set out in the answer and admitted in the reply, the case would go to a jury, although, on trial, the judge might hold that no damages could be recovered for acts of defendant subsequent to the execution of the instrument. Under the present answer, the agreement can be introduced in evidence with the same effect by the defendant. The plaintiff cannot recover for acts of the defendant after the date of the agreement, and the defendant will be entitled to an instruction by the court to the jury to that effect. Hence the rights of defendant are as well preserved under the present pleadings as- they would be under the proposed amended answer.
HERRICK, J., not acting.